SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJuly 13, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer's ID (CNPJ/MF): 33.042.730/0001-04 Publicly-Held Company NOTICE TO THE MARKET Companhia Siderúrgica Nacional (“Company” or “CSN”) has received Official Letter BOVESPA 2320/2015-SAE of July 13, 2015 with the following content : “ We request clarification by July 14, 2015, regarding the content of the article published by the newspaper O Estado de São Paulo on July 13, 2013 entitled “Dívidas levam CSN a buscar bancos para vender parte de seus ativos” (Debt leads CSN to seek banks to sell part of its assets), as well as any other information deemed relevant ”. To this purpose, CSN clarifies the following : 1. The Company is currently studying alternatives to reducing its leverage, including a possible review of asset portfolio; 2. At this time there are no ongoing negotiations that require disclosure to the market in accordance with the law; 3. In the event of the occurrence of any act that constitutes a material fact, the Company shall promptly inform the market. São Paulo, July 13, 2015. Gustavo Henrique Santos de Sousa Controllership, Taxes and Investor Relations Officer . SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 13, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
